—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Wong, J.), imposed October 4, 1999, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The record fails to establish that the defendant’s waiver of the right to appeal was knowing, voluntary, and intelligent (see, People v Callahan, 80 NY2d 273, 283; People v McCaskell, 206 AD2d 547). Accordingly, he is not foreclosed from obtaining appellate review of his sentence. We conclude that the *399sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Thompson, Krausman and Feuerstein, JJ., concur.